EXHIBIT 10.36

AGREEMENT

This agreement (this “Agreement”) effective as of March 1, 2010 (the “Effective
Date”) by and between ImmunoCellular Therapeutics, Ltd., a Delaware corporation
(“Company”), and Dr. John Yu, an individual (“Dr. Yu”).

WHEREAS, Dr. Yu has been serving as the Company’s Chief Scientific Officer; and

WHEREAS, the Company and Dr. Yu desire to enter into an agreement under which
Dr. Yu shall continue to serve as the Company’s Chief Scientific Officer on the
terms set forth in this Agreement, with the term of this Agreement to commence
on the Effective Date.

NOW, THEREFORE, upon the above premises, and in consideration of the mutual
covenants and agreements hereinafter contained, the Company and Dr. Yu hereto
agree as follows.

1. Engagement. Effective as of the Effective Date, the Company shall employ
Dr. Yu, and Dr. Yu shall serve, as the Company’s Chief Scientific Officer. The
Company acknowledges that Dr. Yu is a full-time employee of Cedars-Sinai Medical
Center (“CSMC”) and that Dr. Yu has pre-existing obligations to CSMC and will
continue to be subject to the policies and procedures of CSMC. Pursuant to the
Full Time Faculty Consulting Guidelines of CSMC, Dr. Yu has received the consent
of CSMC to participate in the activities of the Company. A copy of the Consent
Memorandum has been provided to the Company. Company and Dr. Yu agree that each
will comply with the Consent Memorandum and, in the event of a conflict between
this Agreement and the Consent Memorandum, the terms and conditions of the
Consent Memorandum shall control.

2. Services. Dr. Yu agrees to provide to the Company services in the capacity of
the Company’s Chief Scientific Officer (the “Services”). Dr. Yu will report
directly and be responsible to the Company’s Board of Directors (the “Board”).
The Services will be those customarily performed by a Chief Scientific Officer
for a company such as the Company; provided, however that Dr. Yu shall provide
the Services on a part-time basis. Dr. Yu will perform the Services primarily at
the Company’s principal executive offices, which shall be in the Los Angeles,
California area. Dr. Yu shall perform all duties assigned to him by the Company
faithfully, diligently and to the best of his ability. Such duties will include,
but are not limited to, directing technology development and evaluation
research, giving public presentations on behalf of the Company, and meeting with
investors and potential alliance partners.

3. Term. The term for which the Services shall be performed shall commence on
the Effective Date and shall terminate one year thereafter, unless sooner
terminated by Dr. Yu or the Company as set forth in Section 11.



--------------------------------------------------------------------------------

4. Compensation. As the total consideration for Dr. Yu’s services rendered under
this Agreement, the Company shall pay or provide Dr. Yu the following
compensation and benefits:

4.1 Salary. Commencing on the Effective Date, Dr. Yu shall be entitled to
receive an annual salary of $70,000, which shall be payable in equal bi-weekly
payments.

4.2 Stock Options. At the first regularly scheduled meeting of the Board
following the Effective Date, the Company shall grant to Dr. Yu a seven-year
option to purchase 125,000 shares of the Company’s common stock (“Option”) under
the Company’s 2006 Equity Incentive Plan (the “Plan”) with an exercise price
equal to the closing market price on the date of grant. The Option shall vest as
to 75,000 shares in four equal quarterly installments following the date of
grant and the remaining 50,000 shares shall vest pursuant to the performance
milestones described in Section 4.3. The Option grant is subject to approval by
the Company’s shareholders of an increase in the authorized number of shares
under the Plan.

4.3 Bonus. Dr. Yu shall receive the following bonus payments and vesting of
shares under the Option if the following milestones are met:

(a) $15,000 and the vesting of 25,000 shares under the Option if FDA acceptance
of a Phase II clinical trial plan for ICT-107 is completed by December 31, 2010;
and

(b) $15,000 and the vesting of 25,000 shares under the Option if a PI sponsored
IND submission for one of the Company’s product candidates (ICT-107, ICT-207 or
ICT-121) has been accepted by the FDA by no later than December 31, 2010.

The Company will have no obligation to pay Dr. Yu any of the cash compensation
or vest any of the shares covered by the Option specified in this Section 4.3
with respect to a development milestone that is not timely achieved for any
reason, including a decision by the Company in its sole discretion to delay or
abandon the development of ICT-107 or any of its other product candidates for
any reason.

5. Expenses. The Company shall reimburse Dr. Yu for necessary and reasonable
out-of-pocket business expenses incurred by Dr. Yu in the performance of this
Agreement in accordance with the reimbursement policies of the Company in effect
from time to time.

6. No Benefits. Dr. Yu acknowledges and agrees that he will not be eligible for
any Company employee benefits and, to the extent he otherwise would be eligible
for any Company employee benefits but for the express terms of this Agreement,
Dr. Yu hereby expressly declines to participate in such Company employee
benefits.

7. Withholding; Indemnification. Dr. Yu shall have full responsibility for
applicable withholding taxes for all compensation paid to him under this
Agreement. Dr. Yu agrees to indemnify, defend and hold the Company harmless from
any liability for, or assessment of, any claims or penalties with respect to
such withholding taxes, labor or employment requirements, including any
liability for, or assessment of, withholding taxes imposed on the Company by the
relevant taxing authorities with respect to any compensation paid to Dr. Yu.

8. Proprietary Rights. All inventions, improvements, discoveries, copyrightable
or patentable works, intellectual property, whether or not patentable or
copyrightable, and all other work performed and all materials developed or
prepared by Dr. Yu, in connection with the Services provided to the Company in
connection with the Company’s technology, whether

 

- 2 -



--------------------------------------------------------------------------------

developed or prepared solely or jointly by Dr. Yu with others, are the property
of the Company and, as between Dr. Yu and the Company, all rights, title and
interest therein shall vest in the Company and shall be deemed to be works made
for hire and made in the course of the services described above. To the extent
that title to any such works may not, by operation of law, vest in the Company
or such works may not be considered works made for hire, all rights, title and
interest therein are hereby irrevocably assigned to the Company. All such
materials shall belong exclusively to the Company, and the Company shall have
the right to obtain and to hold in its own name, copyrights, trademarks,
patents, other registrations, or such other protection as may be appropriate to
the subject matter, and any extensions and renewals thereof. Dr. Yu agrees to
give the Company and any person designated by the Company such reasonable
assistance, at the Company’s expense, as is required to perfect the rights
defined in this Section. Dr. Yu agrees to return to the Company all materials
developed or prepared for the Company by Dr. Yu upon the termination of this
Agreement, along with all materials and other property of the Company in
Dr. Yu’s possession at the time of termination of this Agreement.

9. Confidential Information.

9.1 Confidentiality Obligations. “Confidential Information” means, collectively:
(a) business or technical information of the Company, including but not limited
to information relating to the Company’s product plans, designs, costs, product
prices and names, finances, marketing plans, business opportunities, personnel,
research, development or know-how; (b) any information designated by the Company
as “confidential” or “proprietary” or which, under the circumstances taken as a
whole, would reasonably be deemed to be confidential; and (c) the terms and
conditions of this Agreement. Dr. Yu hereby agrees that, except with respect to
any required disclosure to CSMC (which he shall disclose in writing to the
Company, including a description of the Confidential Information required to be
disclosed, before making such disclosure to CSMC, unless such disclosure relates
to a patient safety issue (in which case he shall promptly advise the Company in
writing after making such safety issue disclosure to CSMC)), he (x) will not
disclose to any third party or use any Confidential Information disclosed to him
by the Company except as expressly permitted in this Agreement; (y) will not
disclose to the Company any Confidential Information of any third party
disclosed to him by such third party without the prior written consent of such
third party; and (z) will take all reasonable measures to maintain the
confidentiality of all Confidential Information of the Company in his possession
or control.

9.2 Exclusions. “Confidential Information” will not include information that is:
(i) already lawfully known by the receiving party prior to this Agreement
without restriction, (ii) in the public domain due to no fault of the receiving
party, (iii) rightfully obtained by the receiving party without similar
restriction from such party, (iv) independently developed by the receiving party
without reference to the other party’s confidential information, or (v) provided
by the disclosing party to another party without similar restriction.

10. Indemnity. Dr. Yu agrees to indemnify and hold the Company harmless from and
against any and all claims, demands, causes of action, losses, damages,
liabilities, costs, and expenses, including attorneys’ fees, arising from a
breach of any of his representations and warranties herein or attributable to or
resulting from his gross negligence or willful misconduct in rendering the
Services. The Company agrees to indemnify and hold Dr. Yu harmless from

 

- 3 -



--------------------------------------------------------------------------------

and against any and all claims, demands, causes of action, losses, damages,
liability, costs and expenses, including attorneys fees arising out of his
services hereunder, other than those arising from Dr. Yu’s breach of any of his
representations and warranties hereunder or Dr. Yu’s gross negligence or willful
misconduct.

11. Termination of Services. The term for which the Services will be provided
will terminate in advance of the times specified in Section 3 as follows:

11.1 Death. The term of the Services shall terminate immediately upon Dr. Yu’s
death.

11.2 Termination by the Company. In the event that Dr. Yu shall become either
physically or mentally incapacitated so as to be incapable of performing his
duties as required hereunder, and if such incapacity shall continue for a period
of 45 consecutive days, the Company may, at its option, terminate the term of
the Services and Dr. Yu’s duties hereunder by written notice to Dr. Yu at that
time or at any time thereafter while such incapacity continues. The Company may
terminate the term of the Services for Cause (as hereinafter defined) at any
time upon written notice to Dr. Yu. “Cause” as used in this Agreement means that
Dr. Yu, (i) after reasonable notice and warning, has failed to perform his
assigned duties to the Company as determined by the Board of Directors, (ii) has
materially breached any of the terms or conditions of this Agreement and has
failed to correct such breach within 15 days following written notice from the
Company of such breach, or (iii) has been charged with a felony or any
intentionally fraudulent act that materially damages, or could reasonably be
expected to materially damage, the business or reputation of the Company.

11.3 Termination by Dr. Yu. Dr. Yu may terminate the term of the Services at any
time upon sixty (60) days written notice to the Company.

11.4 Payments Upon Termination. In the event of termination of this Agreement
pursuant to Section 11.1, 11.2 or 11.3, Dr. Yu shall be entitled to (i) all base
salary up to and through the date of termination, (ii) any earned but unpaid
bonus and any expense reimbursement amounts owed by the Company to Dr. Yu
through the date of termination, and (iii) and any stock options, to the extent
vested.

12. General Terms.

12.1 Assignment. This Agreement is personal to Dr. Yu. He may not sell,
transfer, sublicense, subcontract, hypothecate or assign his rights and duties
under this Agreement without the prior written consent of the Company. The
Company may freely assign its rights and obligations under this Agreement.

12.2 Notices. Any notices or communications under this Agreement shall be in
writing and shall be hand-delivered or sent by certified mail (return receipt
requested), or telecopied, or overnight couriered to the party receiving such
communication at the address specified below:

 

- 4 -



--------------------------------------------------------------------------------

If to the Company:   

Dr. Manish Singh, President

ImmunoCellular Therapeutics, Ltd.

21900 Burbank Boulevard, 3rd Floor

Burbank, California 91367

If to Dr. Yu:   

Dr. John Yu

Suite 800E

8631 West Third Street

Los Angeles, CA 90048

or such other address or addressee as either party may in the future specify to
the other party.

12.3 California Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, excluding its conflicts of
laws provisions.

12.4 Dispute Resolution. Any dispute arising out of or relating to this
Agreement shall be decided by binding arbitration by JAMS and shall be held in
Los Angeles, California. The ruling of the arbitrator shall be final and may be
enforced by any party to such arbitration in any court of competent jurisdiction
located in Los Angeles, California.

12.5 Amendment. No modification, amendment, supplement to or waiver of the
provisions of this Agreement shall be binding upon the parties hereto unless
made in writing and duly signed by both parties.

12.6 Waiver. A failure of either party to exercise any right provided for herein
shall not be deemed to be a waiver of any right hereunder.

12.7 Entire Agreement. This Agreement sets forth the entire understanding of the
parties as to the subject matter therein and may not be modified except in
writing executed by both parties.

12.8 Severability. In the event any one or more of the provisions of this
Agreement is invalid or otherwise unenforceable, the enforceability of the
remaining provisions shall be unimpaired.

12.9 Survival. The following Sections shall survive the termination of this
Agreement: 8 (Proprietary Rights), 9 (Confidentiality) and 10 (Indemnity).

12.10 Attorneys Fees. If an arbitration or other legal proceeding is brought to
enforce or interpret the provisions of this Agreement or as to the rights or
obligations of any party to this Agreement, the prevailing party in such action
shall be entitled to recover its reasonable attorneys’ fees and costs.

12.11 Disclosure. The terms of this Agreement may be publicly disclosed by the
Company to the extent the Company’s counsel determines that such disclosure is
required by law. The Company shall provide Dr. Yu [and CSMC] with a copy of any
such disclosure for his review at least three days prior to making such
disclosure.

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, each acting under due and proper
authority, have executed this Agreement as of the date set forth above.

 

    IMMUNOCELLULAR THERAPEUTICS, LTD.

/s/ John Yu

    By:  

/s/ Manish Singh

Dr. John Yu     Name:   Dr. Manish Singh     Title:   President and Chief
Executive Officer Date:     Date:  

 

- 6 -